DETAILED ACTION
The office action is responsive to an application filed on 6/20/20 and is being examined
under the first inventor to file provisions of the AIA . Claims 1-7 are pending.

Claim Objections
1.	Claims 5 and 6 are objected to because of the following informalities:  In claim 5 the claim language refers to a formula that is described in step 1.  However, step 1 has been crossed out of the claim language in claim 1.  The examiner recommends removing the phrase “step 1” from the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the temperature distribution" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the integrated array" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the 3D Fourier heat conduction equation" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the array" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the array parameters" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the RRAM devices" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the thermal effect" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the 3D integrated resistive switching device" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the formula" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the physical parameters" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the RRAM device" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the Arrhenius law" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the memory device" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation "the RRAM’s reset time" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the transient temperature" in lines 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to an abstract idea without significantly more. Under the broadest reasonable interpretation, the
claims covers performance of the limitation in the mind or by pencil and paper.
Claims 1
Claim 1
Regarding step 2A, prong 1, claim1 recites “calculating the temperature distribution in the integrated array by the 3D Fourier heat conduction equation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “selecting heat transfer mode”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the 
Claim 1 recites “selecting an appropriate array structure”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “analyzing the influence of integration degree in the array on temperature”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “evaluating the endurance performance of devices in the array”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “changing the array parameters according to the evaluation result to improve the endurance performance”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the claim language also does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101.  
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 2
Dependent claim 2 recites “wherein the 3D Fourier heat conduction equation in is
    PNG
    media_image1.png
    306
    661
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    190
    661
    media_image2.png
    Greyscale
.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  In addition, this limitation also covers a mathematical concept, which falls in the “Mathematical Concept” grouping of abstract ideas.  The claim does not include any additional elements to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.   
Claim 3
Dependent claim 3 recites “wherein in the heat transfer mode heat is transferred between the devices in same layer via the isolating dielectric material, or heat is transferred in vertical direction between the RRAM devices in different layers.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 4
Dependent claim 4 recites “wherein the array structure is a 3D array of device units, each of which comprises one RRAM and one diode”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of 
Claim 5
Dependent claim 5 recites “wherein, the thermal effect of the 3D integrated resistive switching device is analyzed by using the formula described in step 1 based on the physical parameters of conductive filaments, diodes, and WL/BL of the RRAM device, wherein the physical parameters are selected from any one of the following or any combinations thereof: radius, thickness, thermal conductivity, heat capacity, reference conductivity at room temperature, width, reset voltage, and room temperature”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 6
Dependent claim 6 recites “wherein the endurance is measured using the effect of transient temperature on the life of electrode based on the Arrhenius law of the memory device a number of endurance nendurance can be expressed by combining the RRAM's reset time treset and the transient temperature in the electrode portion at t=50ns as defined by equation (4)

    PNG
    media_image3.png
    61
    199
    media_image3.png
    Greyscale

Wherein 
    PNG
    media_image4.png
    30
    45
    media_image4.png
    Greyscale
 represents the life of the electrode, based on the Arrhenius's law:

    PNG
    media_image5.png
    31
    110
    media_image5.png
    Greyscale
 wherein q represents the elementary charge, k is Boltzmann's constant, and Ea is the activation energy of the metal atom thermal diffusion in the surrounding isolation 
Claim 7
Dependent claim 7 recites “wherein step 6 includes changing the array parameters according to the evaluation result to improve the endurance performance isolating the electrode portion with a dielectric material of high metal migration activation energy”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claims 1-7 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Study of Multi-level Chracteristics for 3D Vertical Resistive Switching Memory, written by Bai et al. in view of Emma et al. (U.S. Patent 8,141,020) in further view of Or-Bach et al (U.S. PGPub 2014/0145272).

With respect to claim 1, Bai et al. discloses “A method for improving endurance of 3D RRAM array” as [Bai et al. (Abstract, Introduction, 1st – 2nd paragraph, “When the number of stored electrons, etc.”)];
“selecting an appropriate array structure” as [Bai et al. (Pg. 1 Introduction, 3rd paragraph, “In this work, three-layer, etc.”)] Examiner’s interpretation: Being in a vertical 3D RRAM array, demonstrates that an array structure is selected;
While Bai et al. teaches a 3D RRAM array, Bai et al. does not explicitly disclose “analyzing the influence of integration degree in the array on temperature; evaluating the endurance performance of devices in the array; and changing the array parameters according to the evaluation result to improve the endurance performance”

“evaluating the endurance performance of devices in the array” as [Emma et al. (Abstract, Col. 6 lines 52 – Col. 7 lines 1-20, “The exemplar layout of Fig. 3, etc.”)];
“and changing the array parameters according to the evaluation result to improve the endurance performance.” as [Emma et al. (Abstract, Col. 6 lines 52 – Col. 7 lines 1-20, “The exemplar layout of Fig. 3, etc.”)];
Bai et al. and Emma et al. are analogous art because they are from the same field endeavor of analyzing a transfer of heat through layers.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Bai et al. of a 3D RRAM array with multi-level cells; selecting heat transfer mode by incorporating analyzing the influence of integration degree in the array on temperature; evaluating the endurance performance of devices in the array; and changing the array parameters according to the evaluation result to improve the endurance performance as taught by Emma et al. for the purpose of designing a three-dimensional semiconductor chip.
The motivation for doing so would have been because Emma et al. teaches that by designing a three-dimensional semiconductor chip, the ability to reduce wire length, increase packaging density, modularity and heterogeneous integration of disparate technologies can be accomplished (Emma et al. (Col. 2 lines 6-9, “Three-dimensional integration provides, etc.”).
While the combination of Bai et al. and Emma et al. teaches analyzing the influence of integration degree in the array on temperature, Bai et al. and Emma et al. do not explicitly 
Or-Bach discloses “calculating the temperature distribution in the integrated array by the 3D Fourier heat conduction equation” as [Or-Bach (paragraph [0146], paragraph [0166], Fig. 33f, Fig. 45F)];
“selecting heat transfer mode” as [Or-Bach (paragraph [0146], paragraph [0166], Fig. 33F, Fig. 45F)];
Bai et al., Emma et al. and Or-Bach are analogous art because they are from the same field endeavor of analyzing a transfer of heat through layers.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Bai et al. and Emma et al. of a 3D RRAM array with multi-level cells; selecting heat transfer mode by incorporating calculating the temperature distribution in the integrated array by the 3D Fourier heat conduction equation as taught by Or-Bach for the purpose of analyzing the transfer of heat from a first layer to a second layer.
The motivation for doing so would have been because Or-Bach teaches that by analyzing the transfer of heat from a first layer to a second layer, the ability to determine IC alternatives with reduced development costs, increased yield, and other illustrative benefits can be accomplished (Or-Bach (paragraph [0016] – [0018]).

With respect to claim 2, the combination of Bai et al., Or-Bach and Emma et al. Bai et al., Emma et al. and Or-Bach discloses the method of claim 1 above, and Or-Bach further discloses “wherein the 3D Fourier heat conduction equation in is

    PNG
    media_image1.png
    306
    661
    media_image1.png
    Greyscale

[Or-Bach (paragraph [0146])];

With respect to claim 3, the combination of Bai et al., Emma et al. and Or-Bach discloses the method of claim 1 above, and Emma et al. further discloses “wherein in the heat transfer mode heat is transferred between the devices in same layer via the isolating dielectric material,” as Emma et al. (Col. 6 lines 15-39, “While the electrically, etc.” or heat is transferred in vertical direction between the RRAM devices in different layers.

With respect to claim 4, the combination of Bai et al., Emma et al. and Or-Bach discloses the method of claim 1 above, and Bai et al. further discloses “wherein the array structure is a 3D array of device units, each of which comprises one RRAM and one diode.” As [Bai et al. (Pg. 5 MLC applicability analysis)];

With respect to claim 5, the combination of Bai et al., Emma et al. and Or-Bach discloses the method of claim 2 above, and Bai et al. further discloses “wherein, the thermal 

With respect to claim 7, the combination of Bai et al., Emma et al. and Or-Bach discloses the method of claim 1 above, and Emma et al. further discloses “wherein step 6 includes changing the array parameters according to the evaluation result to improve the endurance performance isolating the electrode portion with a dielectric material of high metal migration activation energy.” As [Emma et al. (Col. 6 lines 52 – Col. 7 lines 1-20, “The exemplar layout, et.”)];

5.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Study of Multi-level Chracteristics for 3D Vertical Resistive Switching Memory, written by Bai et al. in view of Emma et al. (U.S. Patent 8,141,020) in further view of Or-Bach et al (U.S. PGPub 2014/0145272).

With respect to claim 6, the combination of Bai et al., Emma et al. and Or-Bach discloses the method of claim 1 above.
While the combination of Bai et al., Emma et al. and Or-Bach teaches changing the array parameters according to the evaluation result to improve the endurance performance, Bai et al., endurance can be expressed by combining the RRAM's reset time treset and the transient temperature in the electrode portion at t=50ns as defined by equation (4)

    PNG
    media_image3.png
    61
    199
    media_image3.png
    Greyscale

wherein 
    PNG
    media_image4.png
    30
    45
    media_image4.png
    Greyscale
represents the life of the electrode, based on the Arrhenius's law: 
    PNG
    media_image5.png
    31
    110
    media_image5.png
    Greyscale
,wherein q represents the elementary charge, k is Boltzmann's constant, and Ea is the activation energy of the metal atom thermal diffusion in the surrounding isolation material.”
	Ambrogio et al. discloses “wherein the endurance is measured using the effect of transient temperature on the life of electrode based on the Arrhenius law of the memory device a number of endurance nendurance can be expressed by combining the RRAM's reset time treset and the transient temperature in the electrode portion at t=50ns as defined by equation (4)

    PNG
    media_image3.png
    61
    199
    media_image3.png
    Greyscale

wherein 
    PNG
    media_image4.png
    30
    45
    media_image4.png
    Greyscale
represents the life of the electrode, based on the Arrhenius's law: 
    PNG
    media_image5.png
    31
    110
    media_image5.png
    Greyscale
,wherein q represents the elementary charge, k is Boltzmann's constant, and Ea is the activation energy of the metal atom thermal diffusion in the surrounding isolation 
Bai et al., Emma et al., Or-Bach and Ambrogio et al. are analogous art because they are from the same field endeavor of analyzing a transfer of heat through layers. 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Bai et al., Emma et al. and Or-Bach of changing the array parameters according to the evaluation result to improve the endurance performance by incorporating wherein the endurance is measured using the effect of transient temperature on the life of electrode based on the Arrhenius law of the memory device a number of endurance nendurance can be expressed by combining the RRAM's reset time treset and the transient temperature in the electrode portion at t=50ns as defined by equation (4)

    PNG
    media_image3.png
    61
    199
    media_image3.png
    Greyscale

wherein 
    PNG
    media_image4.png
    30
    45
    media_image4.png
    Greyscale
represents the life of the electrode, based on the Arrhenius's law: 
    PNG
    media_image5.png
    31
    110
    media_image5.png
    Greyscale
, as taught by Ambrogio et al. for purpose of describing switching dynamics in a complementary resistive switch (CRS) that consist of an antiserial connection of two resistive devices.
The motivation for doing so would have been because Ambrogio et al. teaches that describing switching dynamics in a complementary resistive switch (CRS) that consist of an antiserial connection of two resistive devices, the ability to point out the tradeoff between off-state leakage and set/reset window can be accomplished (Ambrogio et al. (Pg. 8, Conclusion).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of online reference Physical Mechanisms of Endurance Degradation in TMO-RRAM, written by Chen et al. is reporting three types of endurance failure behaviors and corresponding mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128